EXHIBIT 10.2
 
 
AMENDED AND RESTATED
MEMBERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT


THIS AMENDED AND RESTATED MEMBERSHIP INTEREST PLEDGE AND SECURITY AGREEMENT
(this “Agreement”) is dated as of this 31st day of May, 2011 (the “Effective
Date”), by and among Digital Valleys Corp., a Nevada corporation (with its
successors and permitted assigns, “Pledgor”), and James H. Edsel, Nancy Edsel,
and James Edsel, Jr. (collectively with their successors and permitted assigns
and designees, “Secured Party”), and is given by Pledgor in favor of Secured
Party pursuant to the Assignment and Novation Agreement, dated as of May 31st,
2011 (the “Novation Agreement”), by and among Secured Party, Pledgor and High
Plains Oil, LLC, a Nevada limited liability company (“High Plains”).  Secured
Party, Pledgor, and High Plains are collectively referred to herein as the
“Parties.”
 
RECITALS:
 
A.           High Plains and Secured Party entered into a Membership Interest
Purchase Agreement, dated as of January 1, 2011 (the “High Plains Purchase
Agreement”), pursuant to which High Plains purchased from Secured Party, and
Secured Party sold to High Plains, all the outstanding Membership Interests (the
“Interests”) of JHE Holdings, LLC, a Texas limited liability company (the
“Company”), for a purchase price of $8,000,000.00, $500,000.00 of which was paid
in cash by High Plains and $7,500,000.00 of which is payable pursuant to and in
accordance with a certain Promissory Note, dated as of January 1, 2011 (the
“Note”), executed by High Plains and payable to the order of Secured Party, in
the stated principal amount of $7,500,000.00.
 
B.           Pursuant to and in accordance with the High Plains Purchase
Agreement, High Plains and Secured Party entered into a Membership Interest
Pledge and Security Agreement, dated as of January 1, 2011 (the “Pledge
Agreement”), for the purpose of securing the obligations of High Plains to
Secured Party under the Note, the High Plains Purchase Agreement, and the
related transaction documents.
 
C.           Pursuant to a Membership Interest Purchase Agreement, dated as of
May 31, 2011 (the “Purchase Agreement”), Pledgor has purchased from High Plains,
and High Plains has sold to Pledgor, all of the Interests of the Company, in
consideration for, among other consideration, the payment by Pledgor to Secured
Party of the $1,000,000 installment payment under the Note due June 1, 2011 (but
payable on the Closing Date), the assumption by Pledgor of all of High Plains’
obligations and liabilities under the Note, the assumption by Pledgor of all of
High Plains’ obligations and liabilities under the Pledge Agreement, and the
assignment and the transfer by the Company of a 10% contractual profits interest
in the Company (which does not constitute a membership interest or other equity
interest in the Company, as further defined in the Amended and Restated Limited
Liability Company Agreement) to High Plains (the “Retained Profits Interest”),
subject to a first right of refusal granted to the Pledgor.
 
D.           In connection with the execution of the Purchase Agreement, the
Parties entered into the Novation Agreement under which Pledgor agreed to assume
all of High Plains’ obligations and liabilities under the Note and the Pledge
Agreement and Pledgor and Secured Party agreed to enter into this Agreement to
amend and restate the Pledge Agreement in its entirety.
 
 
 

--------------------------------------------------------------------------------

 
 
E.           The obligations and liabilities of Pledgor under this Agreement
will continue to be guaranteed by the Company pursuant to that certain Guaranty
Agreement, dated January 1, 2011 (the “Guaranty”), by and between the Company
and Secured Party, and the obligations and liabilities of the Company under the
Guaranty will continue to be secured by the security interest in the assets of
the Company granted by the Company to Secured Party pursuant to that certain
Security Agreement dated as of January 1, 2011 (the “Company Security
Agreement”), by and between the Company and Secured Party.
 
AGREEMENT:
 
THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pledgor agrees with Secured Party as follows:
 
1.      Definitions.  Defined terms used in this Agreement (i.e. those with
their initial letter capitalized) shall be defined as set forth in this
Section 1, unless expressly stated otherwise.  All references in this Agreement
to a Recital or a Section are to a Recital or a Section of this Agreement,
unless expressly stated otherwise.
 
(a) All capitalized terms used herein and not otherwise defined shall have the
meanings given such terms in the High Plains Purchase Agreement.
 
(b) Terms defined in the Uniform Commercial Code as in effect in the State of
Texas (as it has been or may be amended or revised from time to time, the “Texas
UCC”), or, if so required with respect to any particular Collateral by mandatory
provisions of applicable Law, as in effect in the jurisdiction in which such
Collateral is located (as it has been or may be amended or revised from time to
time, the “Other Jurisdiction UCC;” and together with the Texas UCC, the “UCC”),
have the definitions given such terms in the UCC.
 
(c) As used in this Agreement, in addition to the terms defined in the Recitals,
the following terms have the following meanings:
 
Certificates has the meaning given such term in Section 4.
 
Closing Date has the meaning given such term in the Purchase Agreement.
 
Collateral has the meaning given such term in Section 2.
 
Control has the meaning given such term in Section 9.314 of the UCC.
 
Event of Default has the meaning given such term in Section 12.
 
Financial Asset has the meaning given such term in Section 8.102(a)(9) of the
UCC.
 
-2-
 

--------------------------------------------------------------------------------

 
 
Financial Statement has the meaning given such term in Section 8(o).
 
Interest Rights means any securities, dividends, or other distributions and any
other right or property which Pledgor shall receive or be entitled to receive
for any reason whatsoever with respect to, in substitution for, or in exchange
for the Interests or any other Securities constituting Collateral, any right to
receive Securities, and any right to receive earnings, in which Debtor has or
hereafter acquires any right, issued by the Company.
 
Investment Property has the meaning given such term in Section 9.102(a)(49) of
the UCC, and in any event shall include, without limitation, each of the
following, whether now owned or hereafter acquired by Pledgor:  (i) any Security
at any time issued or existing in respect of the Interests; (ii) any security
entitlement at any time issued or existing in respect of the Interests; and
(iii) any securities account at any time issued or existing in respect of the
Interests.
 
Lien means any lien, mortgage, pledge, security interest, encumbrance, adverse
claim, title defect, title retention agreement, voting trust agreement, property
settlement or marital dissolution agreement, preemptive right, right of first
refusal, or other interest, equity, option, restriction, or charge of any kind.
 
Obligations has the meaning given such term in Section 5.
 
Permitted Assignee means any Person to whom or which a Permitted Transfer is
made.
 
Permitted Transfer has the meaning given such term in Section 8(b).
 
Proceeds has the meaning given such term in Section 9.102(a)(65) of the UCC and,
in any event, shall include, without limitation, (i) any and all proceeds of any
insurance, indemnity, warranty, or guaranty payable to Pledgor from time to time
with respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable to Pledgor from time to time in connection
with any requisition, confiscation, condemnation, seizure, or forfeiture of all
or any part of the Collateral by any Governmental Authority (or any person
acting under color of Governmental Authority), and (iii) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral including, without limitation, any dividends, any distributions, and
any proceeds of any redemption of the Collateral.
 
Secured Obligations means the Obligations, including, without limitation, any
such Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership, or other similar proceeding, whether or not allowed or
allowable in such proceeding.
 
Security has the meaning given such term in Section 8.102(a)(15) of the UCC.
 
Transaction Documents has the meaning given such term in Section 5.
 
Transfer means, with respect to any item, (a) any sale, transfer, encumbrance,
gift, donation, assignment, pledge, hypothecation, distribution, or other
disposition of such item, any part thereof, or any interest therein, including,
if the item consists of the Interests or any other Membership Interest in the
Company, any pledge or assignment of rights to receive distributions
 
 
-3-
 

--------------------------------------------------------------------------------

 
 
in respect of the Interests or such other Membership Interest, in each case
whether voluntary or involuntary, and whether during a Person’s lifetime or upon
or after the Person’s death, including any Transfer by operation of law, by
court order, by judicial process, or by foreclosure, levy, or attachment; or
(b) if the context requires, the act of making any of the foregoing.
 
Vested Assets has the meaning given to such term in Section 6.
 
Vested Assets Assignment has the meaning given to such term in Section 6.
 
2.    Pledge; Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance of the Obligations, Pledgor hereby pledges,
assigns, hypothecates, transfers, and delivers unto Secured Party, and hereby
grants to Secured Party, a first priority continuing security interest and Lien
in, on and to 100% of the issued and outstanding Interests, together with
(a) all rights, benefits, and privileges attributable to such Interests and any
and all other rights, benefits, and privileges that Pledgor has or may in the
future have in respect of the Company and the properties and assets of the
Company, (b) all economic benefits, of any kind, attributable to the Interests,
(c) the Proceeds thereof, and (d) all Interest Rights, cash, additional
Securities, or other property at any time and from time to time receivable or
otherwise distributable in respect of, in exchange for, or in substitution for
any and all such collateral (all such collateral, all rights, benefits, and
privileges attributable thereto, all economic benefits attributable thereto, the
Proceeds thereof, and all Interest Rights, cash, additional securities, and
other property now or hereafter pledged hereunder are hereinafter collectively
called the “Collateral”).
 
3.    Assumption and Release of Obligations and Liabilities of High Plains.
 
(a) Pledgor hereby assumes all of the rights, obligations and liabilities of
High Plains under the Pledge Agreement, and Secured Party hereby agrees and
consents to the assumption by Pledgor of all of the obligations and liabilities
of High Plains under the Pledge Agreement, and each of Pledgor and Secured Party
forever releases and discharges High Plains from, and covenants not to sue or
otherwise institute or prosecute, or cause to be instituted or prosecuted, or
aid, assist, or cooperate with the institution or prosecution of, any legal or
administrative proceedings against High Plains with respect to, any and all
claims, debts, liabilities, demands, obligations, promises, damages, causes of
action and claims for relief of any kind, manner, nature and description, known
or unknown, fixed or contingent, in connection with the Pledge Agreement or
arising out of any act or omission by High Plains occurring before the execution
of this Agreement.
 
(b) Pledgor acknowledges, ratifies, and reaffirms the validity and
enforceability of the Pledge Agreement at all times prior to the execution and
delivery of this Agreement and all Liens granted thereunder by High Plains to
Secured Party as collateral security for the obligations of High Plains to
Secured Party under the Note, the High Plains Purchase Agreement, and the
related transaction documents.
 
4.    Perfection; UCC Filings.
 
(a) To perfect the security interest in the Collateral granted hereby,
concurrently with the execution hereof, Pledgor is delivering to Secured Party
the certificates evidencing the Interests (the “Certificates”), duly endorsed
for transfer to Secured Party or accompanied by duly executed Membership
Interest powers.  Secured Party shall hold the Certificates as security for the
Note and the Obligations and upon indefeasible payment in full of the Note and
the Obligations shall return the Certificates to Pledgor.
 
-4-
 

--------------------------------------------------------------------------------

 
 
 
(b) Pledgor acknowledges Secured Party’s rights in the Collateral and
acknowledges that it has made the appropriate entries in the Company’s books and
records to effect and evidence the granting of a security interest in the
Collateral to Secured Party.
 
(c) To further perfect the security interest in the Collateral, if requested at
any time while the Obligations are outstanding, Pledgor hereby irrevocably
authorizes Agent at any time and from time to time to file in any UCC
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral as all the Interests and other items of Collateral
or words of similar effect, and (b) contain any other information required by
subchapter E of Chapter 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Pledgor is
an organization, the type of organization, and any organization identification
number issued to Pledgor by its jurisdiction of formation.  Pledgor agrees to
furnish any such information to Secured Party promptly upon request.
 
5.    Obligations Secured.  This Agreement is made, and the security interest
created hereby is granted to Secured Party, to secure prompt and complete
payment and performance of (a) the principal, interest, and all other
indebtedness of Pledgor to Secured Party evidenced by the Note, together with
all amendments, restatements, modifications, renewals, and extensions thereof,
(b) all debts, obligations, and liabilities of Pledgor at any time owing to
Secured Party under, pursuant to, or in respect of the Note, this Agreement, the
Novation Agreement, and any other agreement, instrument, or document executed by
Pledgor in respect of or in connection with the Note, this Agreement, or the
Novation Agreement (collectively, the “Transaction Documents”); (c) all costs
and expenses, including, without limitation, all reasonable attorneys’ fees and
legal expenses, incurred by Secured Party to preserve and maintain the
Collateral, collect the obligations herein described, and enforce this
Agreement, (d) all other obligations, indebtedness, and liabilities of Pledgor
to Secured Party, now existing or hereafter arising, regardless of whether such
obligations, indebtedness, and liabilities are similar, dissimilar, related,
unrelated, direct, indirect, fixed, contingent, primary, secondary, joint,
several, or joint and several, (e) all amounts owed under any extension,
renewal, or modification of any of the foregoing, and (f) any of the foregoing
that arises after the filing of a petition by or against Pledgor under the
Bankruptcy Code, even if the obligations due do not accrue because of the
automatic stay under Bankruptcy Code § 362 or otherwise (all of the foregoing,
collectively, the “Obligations”).
 
6.    Vesting.  Secured Party agrees that at such time as all accrued and unpaid
interest, together with at least fifty percent (50%) of the original principal
amount of the Note, have been indefeasibly paid to Secured Party as payments on
the Note (the “Vesting Date”), from the Vesting Date and thereafter as each
payment of principal is made by Pledgor to Secured Party under the Note, a
corresponding undivided portion or percentage of all Company Oil and Gas
 
-5-
 

--------------------------------------------------------------------------------

 
 
Properties, as defined in the Novation Agreement, shall vest in Pledgor and be
released from the transfer restrictions under the terms of this Agreement (the
“Vested Assets”), such that the Pledgor may transfer, assign or otherwise convey
the Vested Assets or that if an Event of Default occurs and Secured Party
exercises or intends to exercise its remedies hereunder, Pledgor and Secured
Party shall take such actions and execute such documents as are reasonably
necessary to cause the Company to execute an assignment (the “Vested Asset
Assignment”), to assign the Vested Assets (i) 10% to High Plains in exchange for
termination of the Retained Profits Interests and (ii) the balance to
Pledgor.  If Secured Party sells the Collateral at a private or public sale as
permitted under the terms of this Agreement, such sale shall be made subject in
all respects to the obligation to cause the Company to make the Vested Asset
Assignment; provided, however, that Secured Party and Pledgor agree that they
will use their best efforts to cause the Vested Asset Assignment to be made
before any such private or public sale of the Collateral.  The Vested Assets
shall be calculated as follows:
 

  V = [1-(A/B)]           Where:
V = Vested Assets, or the portion of Company Oil and Gas Properties assignable
to Pledgor
         
A = Principal and Accrued Interest Due Under the Note
          B = $7,500,000

 
For purposes of clarification and by way of example, following the payment by
Pledgor to Secured Party of principal under the Note in the aggregate amount of
$4,000,0000, then 53.33% (calculated [1-($3,500,000/$7,500,000)] = 53.33%)) of
the Company Oil and Gas Properties shall be deemed to have vested in the
Pledgor, and shall be deemed to be Vested Assets.
 
7.    Representations and Warranties.  Pledgor hereby represents and warrants to
Secured Party that (a) Pledgor is the legal and equitable owner of, and has good
and valid rights in and title to, the Collateral, (b) Pledgor has the requisite
power and authority to enter into and perform this Agreement and to pledge and
grant the security interest in the Collateral pursuant to this Agreement,
(c) Pledgor holds the Collateral free and clear of all liens, charges,
encumbrances, and security interests of every kind and nature other than the
Retained Profits Interest and the security interest and Lien granted to Secured
Party pursuant to this Agreement, (d) Pledgor is a Nevada corporation duly
organized, validly existing, and in good standing under the laws of the state of
Nevada, Pledgor is registered to do business in Texas, the execution and
delivery of this Agreement by Pledgor has been duly authorized by proper
corporate proceedings, and this Agreement constitutes a legal, valid, and
binding obligation of Pledgor which is enforceable against Pledgor in accordance
with its terms, subject to the application of bankruptcy Laws and other Debtor
Relief Laws and general principles of equity, (e) there is no action or
proceeding initiated by or against Pledgor that is pending or, to the Knowledge
of Pledgor, threatened, which would or reasonably could materially and adversely
affect (i) the rights of Secured Party under this Agreement, (ii) Pledgor’s
ability to perform its obligations under the Note, this Agreement, the Novation
Agreement, and any other Transaction Documents, or (iii) the validity,
perfection, or priority of Secured Party’s security interest and Lien in the
Collateral, (f) the execution and delivery by Pledgor of this Agreement will not
result in the
 
-6-
 

--------------------------------------------------------------------------------

 
 
 
violation of or default under any agreement or any Law applicable to Pledgor or
the Company, (g) the pledge of the Collateral by Pledgor pursuant to this
Agreement is permitted under all agreements to which Pledgor is a party or by
which it is bound, (h) Pledgor has not conducted business under any name except
the name in which it has executed this agreement, (i) no financing statement
describing all or any part of the Collateral has been filed in any jurisdiction
except financing statements naming Secured Party as the secured party, (j) when
the Certificates have been delivered to and are in the Control of Secured Party,
and when financing statements have been filed in the appropriate offices against
Pledgor, Secured Party will have a fully perfected first priority security
interest in the Collateral for all purposes under Article 9 of the UCC, (k) no
Event of Default exists, and (l) the Certificates delivered to Secured Party are
Securities as a result of actions by the Company, but if for any reason such
Certificates are not Securities the filing of a financing statement will be
effective to perfect the security interest therein as a general intangible.
 
8.    Covenants by Pledgor.  Pledgor hereby covenants that, until such time as
the Obligations have been fully paid, performed, and satisfied:
 
(a) After the occurrence and during the continuance of an Event of Default, all
payments or distributions of cash or other assets made by or on behalf of the
Company with respect to or on account of the Collateral shall be made directly
to Secured Party (it being acknowledged by Secured Party that distributions may
be made to Pledgor at any time and from time to time so long as no Event of
Default is continuing);
 
(b) Pledgor shall not Transfer any of the Collateral or any interest
therein,  or create, incur, or permit to exist any Lien in or with respect to
any of the Collateral, or the Proceeds thereof, except with respect to the
Vested Assets and except that, so long as no Event of Default has occurred and
is continuing, Pledgor may Transfer a portion of the Interests to any Person so
long as (i) the Proceeds of the Transfer of such portion of the Interests are
applied promptly following such Transfer to the outstanding principal and
interest of the Note, (ii) the Interests Transferred by Pledgor remain subject
to the security interest therein granted in this Agreement, and (iii) the
Permitted Assignee to whom or which a portion of the Interests is Transferred
shall execute and deliver a joinder agreement, in such form as Secured Party
shall require, pursuant to which such Permitted Assignee shall become a party to
this Agreement as if such Permitted Assignee were the Pledgor hereunder (any
such Transfer, a “Permitted Transfer”);
 
(c) Any Transfer of, or the creation of any Lien on, an asset or property of the
Company shall be subject to Secured Party’s prior written approval, following
Pledgor’s provision of not less than three Business Days’ prior written notice
to Secured Party, Secured Party’s consent to any such transaction shall not be
unreasonbly withheld.  The Proceeds of any Transfer of any asset or property of
the Company shall be promptly paid or distributed by the Company to Pledgor and
promptly applied to the outstanding principal and interest of the Note.  Pledgor
will not at any time allow the Company to incur or suffer to exist any
indebtedness for borrowed money, capital leases, or otherwise, other than trade
payables arising in the ordinary course of business of the Company without the
prior written approval of Secured Party, which shall not be unreasonbly
withheld.
 
 
-7-
 

--------------------------------------------------------------------------------

 
 
(d) No new members of the Company shall be admitted to the Company, no new
membership interests in the Company shall be authorized, issued, or sold, and no
agreement with respect to the authorization, issuance, or sale of any new
membership interests in the Company shall be entered into by Pledgor, the
Company, or any other Person, without the prior written consent of Secured Party
(which Secured Party may withhold in its absolute discretion); provided, that
any Permitted Assignee may be admitted as a member of the Company in respect of
the portion of the Interests sold to such Permitted Assignee by Pledgor;
 
(e) Pledgor shall promptly deliver to Secured Party a copy of all written
notices or correspondence of any nature received by Pledgor with respect to the
Collateral;
 
(f) Pledgor shall, at Pledgor’s own expense, promptly execute, acknowledge, and
deliver all such instruments and take all such actions as Secured Party from
time to time may reasonably request in order to ensure to Secured Party the
benefits of the security interest and lien in and to the Collateral intended to
be created by this Agreement;
 
(g) After the occurrence and during the continuance of an Event of Default,
neither Pledgor, nor any of its members, nor any affiliated, related, or
associated party or Person shall, prior to the payment in full of the Note,
demand, accept, or receive any payment, distribution, or other consideration,
directly or indirectly, from the Company;
 
(h) Pledgor will maintain complete and accurate books and records with respect
to the Collateral, and furnish to Secured Party such reports relating to the
Collateral as Secured Party shall from time to time reasonably request.  Pledgor
will permit Secured Party, by its representatives and agents (i) to examine and
make copies of the records of Pledgor relating to the Collateral and (ii) to
discuss the Collateral and the related records of Pledgor with, and to be
advised as to the same by, Pledgor’s officers and employees, at Secured Party’s
principal place of business and at such times and intervals as Secured Party may
reasonably request (such access not to be unreasonably withheld by Pledgor), and
all at Pledgor’s expense;
 
(i) Pledgor will pay when due all taxes, assessments, and governmental charges
and levies upon the Collateral, except those which are being contested in good
faith by appropriate proceedings and with respect to which no tax or similar
Lien exists;
 
(j) Pledgor will give prompt notice in writing to Secured Party of the
occurrence of any Event of Default and of any other development, financial or
otherwise, which might materially and adversely affect (i) the Collateral, or
(ii) the ability of Pledgor to timely fulfill its obligations under the Note,
this Agreement, the Novation Agreement, and any other Transaction Documents;
 
(k) Pledgor will execute and deliver to Secured Party all financing statements
and other documents and take such other actions as may from time to time be
requested by Secured Party in order to maintain a first and prior perfected
security interest in the
 
-8-
 

--------------------------------------------------------------------------------

 
 
Collateral; and Pledgor will take any and all actions necessary to defend title
to the Collateral against all Persons and to defend the security interest of
Secured Party in the Collateral and the priority thereof against any other lien
or encumbrance;
 
(l) Except as otherwise disclosed to Secured Party, Pledgor will not
(i) maintain its principal place of business at a location other than the
location specified on the signature page hereof, (ii) change its name,
(iii) change its taxpayer identification number, (iv) change the organizational
identification number issued by its jurisdiction of formation, (v) change its
mailing address, or (vi) change its jurisdiction of organization, unless Pledgor
shall have given Secured Party not less than 30 days’ prior written notice
thereof, and Secured Party shall have determined that such change will not
adversely affect the validity, perfection, or priority of Secured Party’s
security interest in the Collateral;
 
(m) Other than financing statements naming Secured Party as the secured party,
Pledgor will not file or authorize the filing on its behalf of any financing
statement naming it as a debtor covering all or any portion of the Collateral;
and
 
(n) Pledgor will not take any action, or permit the Company or any other Person
to take any action, that would have the effect of (i) causing the Interests to
become uncertificated Securities or to “opt out” of Article 8 of the UCC, or
(ii) otherwise amend, modify, or supplement the Organizational Documents in any
way that would be adverse to Secured Party and its rights in and to the
Collateral.
 
(o) Pledgor shall prepare, at its own expense, financial statements for each
calendar quarter and calendar year, which financial statements shall (i) be in
accordance with the books and records and accounting methods of Pledgor,
(ii) present fairly the financial position and results of operations of Pledgor
in all material respects as of the dates and for the periods indicated, and
(iii) be prepared in accordance with cash accounting principles consistently
applied throughout the periods involved, except as noted therein (each, a
“Financial Statement’).  Pledgor shall file periodic reports with the United
States Securities and Exchange Commission (the “SEC”) containing the Financial
Statements within the period prescribed for each applicable calendar quarter or
calendar year by the rules and regulations of the SEC.  Additional books,
records, and documents with respect to the Company shall be provided by Pledgor
to Secured Party upon Secured Party’s reasonable request and at Secured Party’s
expense, except as otherwise prohibited by law.
 
(p) Pledgor will not take any action, or permit any other Person within
Pledgor’s control to take any action, to amend or modify the Amended and
Restated Limited Liability Company Agreement in any respect that would or could
be adverse to the rights, benefits, or privileges of Secured Party or other
holder of the Note under this Agreement or that would be in contravention of
this Agreement or the rights of Secured Party or other holder of the Note
hereunder without the prior approval of Secured Party, which approval may be
given or withheld at the discretion of Secured Party.
 
 
-9-
 

--------------------------------------------------------------------------------

 
 
9.    Covenant by Secured Party.  Upon the occurrence of an Event of Default,
Secured Party hereby covenants to take all action necessary and appropriate to
release the Vested Assets from the transfer restrictions under this Agreement
and permit the Company to effect the assignment of the Vested Assets to Pledgor
and High Plains, as applicable.
 
10.    Further Assurances.  At any time and from time to time prior to the
complete payment and performance of the Obligations, upon the request of Secured
Party, and at the sole expense of Pledgor, Pledgor shall promptly execute and
deliver all such further instruments and documents and take such further action
as Secured Party may deem necessary or desirable to preserve and perfect its
security interest in the Collateral and carry out the provisions and purposes of
this Agreement, including, without limitation, (a) the filing of such financing
statements as Secured Party may require and (b) the deposit of all certificates
of title issuable with respect to any of the Collateral and noting thereon the
security interest hereunder.  A carbon, photographic, or other reproduction of
this Agreement or of any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement and may be filed as a
financing statement.  Pledgor shall promptly endorse and deliver to Secured
Party all documents, instruments, and chattel paper included as Collateral at
any time that it now owns or may hereafter acquire.
 
11.    Voting Rights.
 
(a) Provided that no Event of Default shall have occurred and be continuing
hereunder, Pledgor shall be entitled to exercise or refrain from exercising all
voting and other consensual rights attributable to the Collateral or any part
thereof for any purpose not inconsistent with the terns and conditions of this
Agreement; and
 
(b) Immediately after the occurrence and during the continuance of an Event of
Default hereunder, all rights of Pledgor to exercise or refrain from exercising
the voting and other consensual rights attributable to the Collateral or any
part thereof pursuant to Section 11(a) hereof or otherwise shall cease (but only
for so long as the Event of Default continues), and Secured Party and their
successors and assigns shall have the right to exercise or refrain from
exercising such rights (but only for so long as the Event of Default
continues).  In furtherance of the foregoing, Pledgor shall, and does hereby,
make, constitute, and appoint Secured Party as proxy and attorney-in-fact of and
for Pledgor, with full power to exercise or to refrain from exercising any and
all voting and other consensual rights attributable to the Collateral upon the
occurrence and during the continuance of any such Event of Default.  The
foregoing appointment and power, being coupled with an interest, are irrevocable
until the Obligations have been fully and irreversibly satisfied.
 
12.    Event of Default; Remedies.
 
(a)  As used in this Agreement, the term “Event of Default” means:
 
(i)       the occurrence of a Default, as that term is defined in the Note (but
after the giving of notice and the passage of any applicable curative period in
respect thereof); or
 
 
-10-
 

--------------------------------------------------------------------------------

 
 
 
(ii)       the failure or refusal of Pledgor to punctually and properly perform,
observe, and comply with any covenant, agreement, or condition contained in this
Agreement, the Note (other than covenants to pay principal of or interest on the
Note), the Novation Agreement, any other Transaction Document, or in any other
agreement or instrument securing the Obligations of Pledgor in respect of the
Note and such failure or refusal continues uncured for a period of 15 days after
receipt of notice from Secured Party; or
 
(iii)       the discovery by Secured Party that any representation or warranty
made or given in this Agreement, the Novation Agreement, or any other
Transaction Document by Pledgor was untrue in any material respect when made or
given.
 
(b)  Upon the occurrence of an Event of Default, then, and in any such event,
Secured Party shall have all of the rights, powers, privileges, options, and
remedies of a secured party under the UCC, and without limiting the foregoing,
Secured Party may, subject to the terms of this Agreement, (i) accelerate the
Note and cause all interest, principal and other amounts under the Note and
Transaction Documents to be immediately due and payable, (ii) collect any and
all amounts payable in respect of the Collateral and exercise any and all
rights, powers, privileges, options, and remedies of the holder and owner
thereof (including voting rights as set forth herein), and (ii) sell, transfer,
and/or negotiate the Collateral, subject to the Vested Asset Assignment, or any
part thereof, at public or private sale, for cash, upon credit, or for future
delivery as Secured Party shall deem appropriate, including, without limitation,
at the option of Secured Party, the purchase of all or any part of the
Collateral, subject to the Vested Asset Assignment, as applicable, at any public
sale by Secured Party.  Upon consummation of any sale, Secured Party shall have
the right to assign, transfer, and deliver to the purchaser or purchasers
thereof the Collateral so sold, subject to the Vested Asset Assignment.  Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of Pledgor, and Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay, or appraisal that
Pledgor now has or may at any time in the future have under any rule of law or
statute now existing or hereinafter enacted.  Pledgor hereby expressly waives
notice to redeem and notice of the time, place, and manner of such sale.
 
(c)  Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws, Secured Party may be compelled, with respect to any sale of all
or any part of the Collateral to limit purchasers to those who agree, among
other things, to acquire such Collateral for their own account, for investment,
and not with a view to the distribution or resale thereof.  Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, Pledgor
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that Secured Party shall have no obligation
to engage in public sales and no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the issuer thereof to
register such sale under the Securities Act or under applicable state securities
laws, even if Pledgor would agree to do so.
 
-11-
 

--------------------------------------------------------------------------------

 
 
(d)  If Secured Party determines to exercise their Right to sell any or all of
the Collateral in accordance with this Agreement, upon written request, Pledgor
from time to time shall, and shall cause the Company, as the issuer of the
Collateral to be sold hereunder, to furnish to Secured Party all such
information as Secured Party reasonably may request in order to determine the
interests and instruments included in the Collateral that may be sold by Secured
Party as exempt transactions under the Securities Act and the rules and
regulations of the SEC thereunder, as the same are from time to time in effect.
 
13.    Application of Proceeds.  The proceeds of any sale of Collateral sold
pursuant to this Agreement, and the proceeds of the exercise of any of Secured
Party’s other remedies hereunder, shall be applied by Secured Party as follows:
 
(a)  First:  To the payment of reasonable costs and expenses incurred by or on
behalf of Secured Party, including, but not limited to, court costs and the
reasonable fees and expenses of counsel for Secured Party in connection
therewith;
 
(b)  Second:  To the payment in full of the Obligations, in such order of
priority as Secured Party shall determine, in its sole discretion; and
 
(c)  Third:  The excess, if any, shall be paid to Pledgor or any other person
lawfully thereunto entitled.
 
14.    Reimbursement of Secured Party.  Pledgor agrees to reimburse Secured
Party, upon demand, for all reasonable expenses, including, without limitation,
reasonable attorneys’ fees, incurred by Secured Party in connection with the
administration and enforcement of this Agreement.
 
15.    No Waiver.  No failure on the part of Secured Party to exercise, and no
delay in exercising, any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy by Secured Party preclude any other or further exercise thereof
or the exercise of any other right, power, or remedy.  All remedies are
cumulative and are not exclusive of any other remedies provided by Law.
 
16.     Limitation of Liability.  The powers conferred on Secured Party
hereunder are solely to protect their interests in the Collateral, and shall not
impose any duty upon Secured Party to exercise any such powers.  Except for the
exercise of reasonable care in the custody and preservation of the Certificates
or other instruments representing Collateral that Secured Party may possess, if
actually delivered to Secured Party, and the accounting for monies actually
received by Secured Party hereunder, Secured Party shall have no duty as to any
Collateral.  Without limiting the generality of the foregoing, Secured Party
shall have no responsibility for (a) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders, or other matters relating
to any Collateral, regardless of whether Secured Party has or is deemed to have
knowledge of such matters, (b) taking any necessary steps (other than steps in
accordance with the standard of care set forth above to maintain possession of
any certificates or
 
 
-12-
 

--------------------------------------------------------------------------------

 
 
 
other instruments representing Collateral in their possession) to preserve
rights against any parties with respect to the Collateral, (c) taking any
necessary steps to collect or realize upon any of the Obligations or any of the
Collateral, or (d) initiating any action to protect the Collateral against the
possibility of a decline in market value.  Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of any certificates or
other instruments representing Collateral in their possession if such items are
accorded treatment substantially equal to that which Secured Party accords their
own property consisting of negotiable securities.
 
17.    Reorganization.  In the event that the issuer of the Collateral
undertakes any corporate reorganization or restructuring and any certificates
evidencing the Collateral are in their possession, and so long as no Event of
Default exists hereunder, Secured Party agree that, upon the written request of
Pledgor, Secured Party shall surrender any certificates evidencing the
Collateral to Pledgor in exchange for the securities issued in replacement
thereof; provided, however, that such surrender and exchange shall occur only if
Secured Party determines, in Secured Party’s discretion, that their security is
not in any way diminished or impaired by such surrender and exchange or
reorganization.
 
18.    Entire Agreement; Binding Agreement.  This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and this Agreement and the terms, covenants, and conditions hereof
shall be binding upon and inure to the benefit of the parties hereto and to all
holders of indebtedness secured hereby and their respective successors and
assigns.
 
19.    Governing Law; Amendments.  THIS AGREEMENT WILL BE GOVERNED IN ALL
RESPECTS BY THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO CHOICE OF LAW
PRINCIPLES.  This Agreement may not be amended or modified except in a writing
signed by the parties to be charged therewith and in compliance with the terms
of the Note.
 
20.    Further Assurances.  Pledgor agrees to do such further acts and things,
and to execute and deliver such additional conveyances, assignments, agreements,
and instruments (including but not limited to the execution and delivery and
filing of UCC financing statements with respect to the security interests of
this Agreement), as Secured Party at any time may reasonably request in
connection with the administration and enforcement of this Agreement or relative
to the Collateral or any part thereof or in order to assure and confirm unto
Secured Party their rights and remedies hereunder.
 
21.    Severability.  If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and/or the application of such provision
to other persons or circumstances shall not be affected thereby and shall be
enforceable to the greatest extent permitted by law.
 
22.    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, and all of which, when
taken together, shall constitute but one instrument.  Fax or pdf signatures will
be sufficient and binding for purposes of this Agreement and will be treated as
originals.
 
 
-13-
 

--------------------------------------------------------------------------------

 
 
23.    Survival of Representations.  All representations and warranties of
Pledgor contained in this Agreement shall survive the execution and delivery of
this Agreement.
 
24.    Taxes and Expenses.  Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Agreement shall be paid
by Pledgor, together with interest and penalties, if any.  Pledgor shall
reimburse Secured Party for any and all out-of-pocket expenses and internal
charges (including reasonable attorneys’, auditors’ and accountants’ fees and
reasonable time charges of attorneys, paralegals, auditors and accountants who
may be employees of Secured Party) paid or incurred by Secured Party in
connection with the administration, collection, and enforcement of this
Agreement and in the audit, analysis, administration, collection, and
enforcement of this Agreement and in the audit, analysis, administration,
collection, preservation, or sale of the Collateral (including the expenses and
charges associated with any periodic or special audit of the Collateral).  Any
and all costs and expenses incurred by Pledgor in the performance of actions
required pursuant to the terms hereof shall be borne solely by Pledgor.
 
25.    INDEMNITY.  PLEDGOR HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD SECURED
PARTY AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND
EMPLOYEES,  HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, DAMAGES,
PENALTIES, SUITS, COSTS, AND EXPENSES OF ANY KIND AND NATURE (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT
SECURED PARTY IS A PARTY THERETO) IMPOSED ON, INCURRED BY OR ASSERTED AGAINST
SECURED PARTY OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND
EMPLOYEES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, OR THE
OWNERSHIP, DELIVERY, POSSESSION, USE, CONDITION, SALE, OR OTHER DISPOSITION OF
ANY COLLATERAL.
 
26.    Notices.  All notices, requests, demands, and other communications made
in connection with this Agreement must be in writing and will be deemed to have
been duly given when delivered by (a) first-class, registered, or certified
mail, return receipt requested, postage prepaid, or (b) transmitted by courier,
hand delivery, or facsimile, addressed to the respective parties at the
addresses for such parties on the signature page of this Agreement.  Any notice
that is addressed and mailed in the manner herein provided will be conclusively
presumed to have been given to the party to which it is addressed and will be
deemed effective at the close of business, local time of the recipient, on the
third day after the date it is so placed in the mail.  Any notice that is
delivered by courier, hand delivery, or facsimile shall be deemed given at the
time of actual receipt.  However, if an attempt to give notice by facsimile
transmission fails because of any problem with the recipient’s designated
facsimile number or facsimile equipment, such notice will nevertheless be
considered to have been received at the time such transmission was attempted if
it is also sent that day by guaranteed overnight delivery to the recipient for
receipt on the following day and received on such following day.  In any case,
such notices, requests, demands, and other communications will be sent to such
other addresses as either party will notify the other by notice given in the
manner described above.
 
27.     Miscellaneous.  Section numbers and headings used herein are for
convenience only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.  
 
 
-14-
 

--------------------------------------------------------------------------------

 
 
 
When used herein, the singular shall include the plural, and vice versa, and the
use of the masculine, feminine, or neuter gender shall include all other
genders, as the context may require.
 
[Signature Page Follows]
 
 
 
 
 
 
 
-15-
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Pledgor and Secured Party have executed this Agreement, or
have caused this Agreement to be duly executed by a duly authorized officer, all
as of the day first above written.
 
 

 
PLEDGOR:
      DIGITAL VALLEYS CORP.       By:  _________________________________    
 Name:  ___________________________      Its:  _____________________________    
     
Principal Place of Business and Address for Notices:


Digital Valleys Corp.
Attn: David Brow
1100 Dexter Ave. North, Suite 100
Seattle, Washington 98109
Facsimile: __________________________________
         
SECURED PARTY:
      ___________________________________   James H. Edsel      
___________________________________   Nancy Edsel          
___________________________________   James Edsel, Jr.      
Address for Notices:

James H. Edsel
(For and on behalf:
James H. Edsel, Nancy Edsel, and James Edsel, Jr.
Barton Oaks Plaza 1, Suite 435
901 So. MoPac Expressway
Austin, Texas 78746
Facsimile:  (512) 732-9999
   

 
 
 
 


[Signature Page to Amended and Restated Membership Interest Pledge and Security
Agreement]
 

--------------------------------------------------------------------------------

 


 
 


 
 


 
 